M.D. Appeal Dkt.
                                                                              9 MAP 2020

                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 523 MAL 2019
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
ERIC YALE,                                      :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      (1)    Whether the Superior Court misapplied controlling case law and
             misapprehended controlling facts in concluding that the trial court did
             not err as a matter of law or abuse its discretion in precluding the
             defense from presenting evidence that Larry Thompson, an
             individual found at the scene, had been previously arrested for
             similar offenses and possessed knowledge of how to manufacture
             methamphetamine, to demonstrate that he was the perpetrator of the
             present charges?